Citation Nr: 0210781	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  99-14 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a seizure disorder 
secondary to a head injury.

2.  Entitlement to service connection for sleep apnea 
secondary to a head injury.


WITNESSES AT HEARING ON APPEAL

The Veteran-Appellant and his spouse


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from January 1972 to 
April 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in October 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which denied (as not well 
grounded) the claims sought on appeal.  The veteran entered 
notice of disagreement with this decision in September 1997; 
the RO issued a statement of the case in May 1999; and the 
veteran entered a substantive appeal, on a VA Form 9, which 
was received in June 1999. 

The Board will render a separate decision by another Board 
member on the appealed issues of the appropriate ratings for 
the service-connected removal of the left great toenail, 
preauricular cyst, hearing loss, and spastic colon.


REMAND

A June 1989 RO rating decision denied service connection for 
a head injury, finding that a head injury was not incurred in 
service.  The evidence at the time of that decision included 
the veteran's statement that he incurred a head injury 
sometime between about July to September 1974 at Fatima Air 
Station in Okinawa when he was struck on the head by a fellow 
marine, Private Norman.  By letter issued July 6, 1989, the 
veteran was notified of the July 1989 RO rating decision and 
of his appellate rights.  As the veteran did not enter notice 
of disagreement within one year of notice of that decision, 
the RO's June 1989 denial of service connection for a head 
injury became a final decision.  38 U.S.C.A. § 7105 (West 
Supp. 2001); 38 C.F.R. §§ 20.302(a), 20.1103 (2001).  New and 
material evidence is required to reopen this final decision.  
38 U.S.C.A. § 5108 (West 1991). 

At a personal hearing (on other issues) in September 1996, 
the veteran raised the current appealed claims for service 
connection for seizure disorder and sleep apnea, claimed as 
secondary to, or residuals of, a head injury in service.  The 
veteran claims that he has current disabilities of a seizure 
disorder and sleep apnea that are related to the claimed head 
injury in service.  At the September 1996 hearing, the RO 
hearing officer advised that veteran that new and material 
evidence would be required to reopen the June 1989 rating 
decision denial of service connection for residuals of a head 
injury.  The October 1996 RO rating decision on appeal noted 
the prior final June 1989 rating decision, but addressed only 
the issues of entitlement to service connection for seizure 
disorder and sleep apnea secondary to head injury.  The RO 
rating decision on appeal did not address the issue of 
whether new and material evidence had been submitted to 
reopen the prior final denial of service connection for 
(residuals of) a head injury.  

It appears that the veteran is attempting to reopen the claim 
for service connection for residuals of a head injury.  The 
nature of the veteran's claim is that a seizure disorder and 
sleep apnea are the residuals of an alleged head injury in 
service.  The veteran has presented hearing testimony of an 
in-service head injury, written submissions which address a 
head injury in service (by a Private John L. Norman), and 
medical nexus opinion evidence purporting to relate current 
disabilities to a reported head injury in service.  Based on 
the veteran's claims and the evidence submitted, the Board 
finds that the veteran has fairly raised a claim to reopen 
service connection for residuals of a head injury in service, 
namely a seizure disorder and sleep apnea.  A remand is 
required to afford the RO the opportunity to address in the 
first instance the issue of whether new and material evidence 
has been received to reopen a claim for service connection 
for (residuals of) a head injury.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The current issues on appeal, entitlement to service 
connection for a seizure disorder and sleep apnea, claimed as 
secondary to (or residuals of) a head injury in service, are 
inextricably intertwined with the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for residuals of a head injury.  The 
question of whether a head injury occurred in service, the 
subject of the prior final rating decision in June 1989, has 
the "very real potential" of having "a meaningful impact 
upon the question of" entitlement to service connection for 
a seizure disorder and sleep apnea because these current 
disabilities are claimed by the veteran to be secondary to, 
or residuals of, an in-service head injury.  For this reason, 
the Board finds that the currently appealed issues of 
entitlement to service connection for a  seizure disorder and 
sleep apnea are inextricably intertwined with the issue of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a head 
injury in service.  Hoyer v. Derwinski, 1 Vet. App. 208, 210 
(1991).  The RO has not yet adjudicated the issue of whether 
new and material evidence has been submitted.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should review the claims file 
and take any additional appropriate 
action to ensure compliance with the 
assistance to the claimant provisions of 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The RO should determine 
whether there is a reasonable possibility 
that any such assistance would aid in 
substantiating the claim, and whether 
further assistance is necessary to make a 
decision on the claim, including, if 
necessary, a VA examination(s) and/or 
medical opinion(s).

2.  The RO should adjudicate the issue of 
whether new and material evidence has 
been submitted (since the prior final 
June 1989 rating decision) to reopen the 
claim for service connection for 
residuals of a head injury. 

3.  If the RO determines that new and 
material evidence has been submitted to 
reopen the claim for service connection 
for residuals of a head injury, the RO 
should readjudicate on the merits 
(including the question of whether a head 
injury in fact occurred in service) the 
issues of entitlement to service 
connection for a seizure disorder and 
sleep apnea as residuals of a head injury 
in service.  

4.  If the RO determines that new and 
material evidence has not been submitted 
to reopen the claims and/or reopens but 
denies on the merits, the veteran should 
be furnished a supplemental statement of 
the case as to that issue or issues and 
should be given an appropriate time in 
which to respond.  The record should then 
be returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this remand is to comply with due process and 
the duty to assist the veteran with the development of his 
claims for service connection for a seizure disorder or sleep 
apnea as residual to a head injury.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 



		
BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


